 



Exhibit 10.44

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 15th day of
October, 2001, by and between Illinois Superconductor Corporation, a Delaware
corporation (the “Company”) whose headquarters is at 451 Kingston Court Mount
Prospect, IL 60056 , and Roger Boivin (the “Employee”) whose place of residence
is 7601 County Rd. 418, Melissa Texas 75454.

BACKGROUND

     Employer hereby agrees to employ Employee and Employee hereby agrees to
work for Employer for the term and upon all of the conditions set forth herein.

     Employee’s title shall be President and Chief Operating Officer reporting
to the Chief Executive Officer , and shall perform such duties as may be
reasonably required that are consistent with his position.

     Employer and Employee deem it to be in their best interest for Employer to
hire Employee to perform his assigned duties (Services) on the terms and
conditions set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants hereinafter
contained, the parties hereto hereby agree as follows:

     1.     Employment Term The Company hereby employs the Employee, and the
Employee hereby accepts employment with the Company, in accordance with and
subject to the terms and conditions set forth herein. The term of this Agreement
shall commence on the date hereof (the “Effective Date”) and, unless earlier
terminated in accordance with Paragraph 5, shall end on December 31, 2004, with
the term of employment being that period between the Effective Date and
December 31, 2004 (that period, as extended pursuant to the following sentence,
the “Term”). As of January 1, 2005, and as of each subsequent January 1st, (each
an “Automatic Renewal Date”), unless either party shall have given to the other
written notice of non-extension at least sixty (60) days prior to such Automatic
Renewal Date, the Term shall, unless earlier terminated in accordance with
Paragraph 5, extend automatically for a period of one (1) year to the
anniversary of the then otherwise scheduled expiration date of this Agreement.
If there is a “Change of Control” (as defined in Paragraph 6(e) below), the Term
shall, unless earlier terminated in accordance with Paragraph 5, extend
automatically to the second anniversary of the date of the Change of Control,
provided that the second anniversary of the date of the Change of Control is
later than the last day of the Term as determined without regard to the Change
of

 



--------------------------------------------------------------------------------



 



Control. Certain provisions of this Agreement shall continue in effect after the
Term as specifically set forth herein.

     2.     Employment

             (a)  The Employee shall serve as the Company’s President and Chief
Operating Officer and shall have the primary duties of managing the company’s
operations. The Employee shall report to the Chief Executive Officer of the
Company.

             (b)  The Employee shall have such authority and responsibility as
may reasonably be assigned by the Chief Executive Officer or the Board of
Directors of the Company (the “Board”).

             (c)  During the period the Employee is employed by the Company, the
Employee shall devote the Employee’s normal full business time and attention to
the business and affairs of the Company and use the Employee’s best efforts to
perform faithfully the duties and responsibilities of the Employee’s position as
described herein.

             (d)  With the prior written approval of the Chairman of the Board
of Directors and the Chief Executive Officer of the Company, Employee may engage
in other activities, not otherwise precluded by this Agreement, which do not
interfere with the performance of his duties, as outlined in the Agreement,
including, but not limited to, his duty to provide his Services on a full-time
basis with Employer.

             (e)  Employee will provide the Services in a professional manner
that will reflect favorably on Employer and others associated with Employer, and
shall use his best efforts to faithfully perform and discharge those duties
which may be assigned to him from time to time by Employer in connection with
the conduct of Employer’s business which are consistent with Employee’s position
as President and Chief Operating Officer.

     3.     Compensation

             (a)  The Company shall pay the Employee a base salary (the “Base
Salary”) of not less than Two Hundred Twenty-Five Thousand Dollars ($225,000)
per annum, payable at least monthly, in accordance with the Company’s payroll
practices less such deductions as shall be required to be withheld by applicable
law and regulations. The Board shall conduct an annual review of the Employee’s
Base Salary and Bonus (as defined in Paragraph 3(b)below), but in no event shall
the Base Salary be decreased without the consent of the Employee. Any increase
in the Base Salary or change in the Bonus shall be in the sole discretion of the
Board.

-2-



--------------------------------------------------------------------------------



 



             (b)  Subject to Paragraph 6(c) hereof, for each calendar year (or
portion thereof) completed during the Term, the Employee shall be eligible to
receive a bonus (the “Bonus”) of an amount up to 50% of the Base Salary for such
year. The amount of the Bonus payable to the Employee for a particular year, if
any, shall be based on the accomplishment of corporate and individual
performance goals as determined by the Board.

For each year beginning after 2001, the corporate and individual performance
goals referenced in the preceding sentence shall be established by the Board and
communicated to the Employee before the end of the first quarter of the
applicable year, and for the period extending from the Effective Date through
December 31, 2001, as soon as practicable following the Effective Date. In the
event of a disagreement over the attainment of such goals and objectives, the
Compensation Committee of the Board shall have final authority to determine the
award of the Bonus.

The Bonus payable for a particular year, if any, shall be paid no later than
March 15th of the following year and may be paid in cash, Company stock or a
combination of the two as determined by the Board in its sole discretion.

     4.     Benefits.

             (a)  The Company agrees to reimburse the Employee for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by the Employee in connection with the performance of the
Employee’s duties under this Agreement. Such reimbursements shall be made by the
Company within a reasonable time after submission by the Employee of vouchers
evidencing such expenditures in accordance with the Company’s standard policies
and procedures.

             (b)  The Employee shall be entitled to participate in any and all
medical insurance, group health, disability insurance, pension and other similar
benefit plans which are made generally available by the Company to its senior
executives, which shall not be less favorable than those available to any other
group of employees of the Company. The Company, in its sole discretion, may at
any time amend or terminate its benefit plans or programs.

             (c)  The Employee shall be entitled to receive five (5) weeks of
annual paid vacation in accordance with the Company’s vacation policy for its
senior executives. The Employee shall be entitled to all paid holidays the
Company makes available to its employees.

     5. Termination.

-3-



--------------------------------------------------------------------------------



 



The Employee’s employment hereunder may be terminated prior to the end of the
Term under the following circumstances:

             (a)  Death of Employee. The Employee’s employment hereunder shall
terminate upon the Employee’s death.

             (b)  Total Disability. The Company may terminate the Employee’s
employment hereunder at any time after the Employee’s “Total Disability.” “Total
Disability” means (i) the Employee becomes entitled to receive disability
benefits under the Company’s long-term disability plan, or, in the absence of
such a plan, (ii) the Employee’s inability to perform the duties and
responsibilities contemplated under this Agreement for a period of more than one
hundred eighty (180) consecutive days due to physical or mental incapacity or
impairment. Such termination shall become effective five (5) business days after
the Company gives notice of such termination to the Employee, or to the
Employee’s spouse or legal representative (in case of mental incapacitation).

             (c)  Termination by the Company With or Without Cause. The Company
may terminate the Employee’s employment hereunder with or without Cause at any
time after the Company provides thirty (30) days’ written notice (or a shorter
period of time, to be determined in good faith by the Board to be essential to
prevent serious damage to the Company) to the Employee to such effect. Following
the Company’s termination of the Employee’s employment hereunder without Cause,
subject to the terms and conditions of this Agreement, the Employee shall be
entitled to compensation and benefit continuation as provided in Paragraph 6(b).
For purposes of this Agreement, the term “Cause” shall mean any of the
following: (i) willful malfeasance or willful misconduct by the Employee in
connection with the Employee’s employment; (ii) the Employee’s gross negligence
in performing any of the Employee’s duties under this Agreement; (iii) the
Employee’s conviction of, or entry of a plea of guilty to, or entry of a plea of
nolo contendere with respect to any crime other than a traffic violation or
infraction which is a misdemeanor; (iv) the Employee’s willful and continuing
breach of any written policy applicable to all employees adopted by the Company
concerning conflicts of interest, political contributions, standards of business
conduct or fair employment practices, procedures with respect to compliance with
securities laws or any similar matters, or adopted pursuant to the requirements
of any government contract or regulation; or (v) any other material breach by
the Employee of this Agreement after the Company provides written notification
to the Employee of such breach and the Employee fails within five (5) days of
receipt of such notification to cure the circumstances which gave rise to such
breach.

             (d)  Termination by the Employee With or Without Good Reason. The
Employee’s employment hereunder may be terminated by the Employee as specified
below upon thirty (30) days’ prior notice with or without, Good Reason. For
purposes of this

-4-



--------------------------------------------------------------------------------



 



Agreement, “Good Reason” means any of the following, without the consent of the
Employee: (i) any change in, or diminution of, the Employee’s duties or
responsibilities that is inconsistent in any material and adverse respect with
the Employee’s duties and responsibilities as contemplated under Section 2 of
this Agreement, provided that changes in reporting relationships of other
employees to the Employee, including those which occur as a result of strategic
business developments such as the sale of a business unit or the outsourcing of
a business function, shall not be construed as “adverse” to the Employee for
purposes of determining whether Good Reason exists; (ii) any reduction of the
Employee’s Base Salary or maximum Bonus level; or (iii) any other material
breach by the Company of this Agreement after the Employee provides written
notification to the Company of such breach and the Company fails within thirty
(30) days of receipt of such notification to cure the circumstances which gave
rise to such breach. Notwithstanding the foregoing, no act or omission by the
Company shall constitute Good Reason hereunder unless the Employee gives the
Company written notice thereof within thirty (30) days after he has actual
knowledge of such act or omission, and the Company fails to remedy such act or
omission within thirty (30) days after receiving such notice.

                     6.     Compensation Following Termination Prior to the End
of the Term. In the event that the Employee’s employment hereunder is terminated
prior to the end of the Term, the Employee shall be entitled only to the
following compensation and benefits upon such termination:

                             (a)  Termination by Reason of Death or Total
Disability. In the event that the Employee’s employment is terminated prior to
the expiration of the Term by reason of the Employee’s death or Total
Disability, pursuant to Paragraph 5(a) or 5(b) hereof, respectively, the
Employee (or the Employee’s spouse or estate, as the case may be) shall be
entitled to the following amounts or benefits:



  i.   any accrued but unpaid Base Salary (as determined pursuant to
Paragraph 3(a) hereof) for Services rendered to the date of termination in
accordance with the Company’s standard payroll practices and any unpaid Bonus
previously awarded by the Board in respect of a completed calendar year pursuant
to Paragraph 3(b) hereof;     ii.   any incurred but unreimbursed expenses
required to be reimbursed pursuant to Paragraph 4(a) hereof; and     iii.   the
benefits to which the Employee and/or the Employee’s family may be entitled upon
such termination pursuant to the plans, programs and arrangements referred to in
Paragraph 4 hereof, as determined and paid in accordance with the terms of such
plans, programs and arrangements.

-5-



--------------------------------------------------------------------------------



 



                             (b)  Termination by the Company without Cause or
Termination by the Employee with Good Reason. In the event that the Employee’s
employment is terminated by the Company without Cause pursuant to Paragraph 5(c)
hereof, or by the Employee with Good Reason pursuant to Paragraph 5(d) hereof,
the Employee shall be entitled to the following amounts or benefits:



  i.   any accrued but unpaid Base Salary (as determined pursuant to
Paragraph 3(a) hereof) for Services rendered to the date of termination in
accordance with the Company’s standard payroll practices and any unpaid Bonus
previously awarded by the Board pursuant to Paragraph 3(b) hereof;     ii.   any
incurred but unreimbursed expenses required to be reimbursed pursuant to
Paragraph 4(a) hereof;     iii.   subject to Paragraph 6(e) hereof, continued
payment of the Base Salary (as determined under Paragraph 3(a) hereof) in
accordance with the Company’s standard payroll practices for one (1) year
following the date of such termination; provided that such continued payments
shall be offset by any salary, wage, or similar payments paid or payable,
directly or indirectly, to the Employee during the year following the date of
termination from another employer or recipient of the Employee’s Services (such
payments being determined without regard to any individual waivers or other
similar arrangements).     iv.   the benefits to which the Employee and/or the
Employee’s family may be entitled upon such termination pursuant to the plans,
programs and arrangements referred to in Paragraph 4 hereof, as determined and
paid in accordance with the terms of such plans, programs and arrangements and;
    v.   subject to Paragraph 6(e) hereof, continuation of health and insurance
benefits (other than disability insurance benefits) for one (1) year following
the date of such termination on the same terms and conditions as in effect
immediately prior to the termination; provided that the Company shall not be
required to provide benefits otherwise required by this clause (v) after such
time as the Employee becomes entitled to receive benefits of the same type from
another employer or recipient of the Employee’s Services (such entitlement being
determined without regard to any individual waivers or other similar
arrangements).

                             (c)  Termination by the Company for Cause or
Termination by the Employee Without Good Reason. In the event that the
Employee’s employment is terminated prior to the expiration of the Term of this
Agreement by the Company for Cause pursuant to

-6-



--------------------------------------------------------------------------------



 



Paragraph 5(c) hereof or by the Employee without Good Reason pursuant to
Paragraph 5(d) hereof, the Employee shall be entitled to the following amounts
or benefits:



  i.   any accrued but unpaid Base Salary (as determined pursuant to
Paragraph 3(a) hereof) for Services rendered to the date of termination in
accordance with the Company’s standard payroll practices;     ii.   any incurred
but unreimbursed expenses required to be reimbursed pursuant to Paragraph 4(a)
hereof; and     iii.   the benefits to which the Employee and/or the Employee’s
family may be entitled upon such termination pursuant to the plans, programs and
arrangements referred to in Paragraph 4 hereof, as determined and paid in
accordance with the terms of such plans, programs and arrangements.

Notwithstanding the foregoing, in no event shall any unpaid Bonus previously
awarded by the Board pursuant to Paragraph 3(b) hereof be paid following a
termination by the Company for Cause pursuant to Paragraph 5(c) hereof or by the
Employee without Good Reason pursuant to Paragraph 5(d) hereof.

                                  (d)  Termination due to Company’s Notice of
Non-Extension. In the event that during the Term the Company provides the
Employee with a notice of non-extension as described in Section 1 hereof, upon
the termination of the Employee’s employment by the Company pursuant to such
notice, the Employee shall be entitled to the following amounts or benefits:



  i.   any accrued but unpaid Base Salary (as determined pursuant to
Paragraph 3(a) hereof) for Services rendered to the date of termination in
accordance with the Company’s standard payroll practices and any unpaid Bonus
previously awarded by the Board pursuant to Paragraph 3(b) hereof;     ii.   any
incurred but unreimbursed expenses required to be reimbursed pursuant to
Paragraph 4(a) hereof;     iii.   continued payment of the Base Salary (as
determined under Paragraph 3(a) hereof) in accordance with the Company’s
standard payroll practices for six (6) months following the date of such
termination; provided that such continued payments shall be offset by any
salary, wage, or similar payments paid or payable, directly or indirectly, to
the Employee during the six months following the date of termination from
another employer or recipient of the Employee’s Services (such

-7-



--------------------------------------------------------------------------------



 





      payments being determined without regard to any individual waivers or
other similar arrangements);     iv.   the benefits to which the Employee and/or
the Employee’s family may be entitled upon such termination pursuant to the
plans, programs and arrangements referred to in Paragraph 4 hereof, as
determined and paid in accordance with the terms of such plans, programs and
arrangements; and     v.   continuation of health and insurance benefits (other
than disability insurance benefits) for six (6) months following the date of
such termination on the same terms and conditions as in effect immediately prior
to the termination; provided that the Company shall not be required to provide
benefits otherwise required by this clause (v) after such time as the Employee
becomes entitled to receive benefits of the same type from another employer or
recipient of the Employee’s Services (such entitlement being determined without
regard to any individual waivers or other similar arrangements).     (e)  
Termination Upon or Following a Change of Control. If there is a “Change of
Control” (as defined below) and the Employee’s employment is terminated by the
Company without Cause or by the Employee with Good Reason prior to the
expiration of the Term of this Agreement and within two (2) years following a
Change of Control, the words “two (2) years” shall replace the words “one (1)
year” in clauses (iii) and (v) of Paragraph 6(b). For purposes of this
Agreement, a Change of Control shall be deemed to have occurred if the
stockholders of the Company approve a definitive agreement (A) to merge or
consolidate the Company with or into another corporation other than a
majority-owned subsidiary of the Company, pursuant to which the Company is not
the surviving or resulting entity or the persons who were the members of the
Board prior to such approval do not represent a majority of the directors of the
surviving, resulting or acquiring entity or the parent thereof, or (B) to sell
or otherwise dispose of all or substantially all of the Company’s assets.

                             (f)  No Other Benefits or Compensation. Except as
may be specifically provided under this Agreement or under the terms of any
incentive compensation, employee benefit or fringe benefit plan applicable to
the Employee at the time of the termination of the Employee’s employment prior
to the end of the Term, the Employee shall have no right to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to any future period after such termination.

-8-



--------------------------------------------------------------------------------



 



                             (g)  Waiver of Personal Liability. To the extent
permitted by applicable law, Employee hereby acknowledges and agrees that he
shall have recourse only to the Company (and its successors-in-interest) with
respect to any claims he may have for compensation or benefits arising in
connection with his employment, whether or not under this Agreement or under any
other plan, program, or arrangement, including, but not limited to any agreement
relating to the grant or exercise of stock options or other equity rights in the
Company. Without limiting the generality of the foregoing, to the extent
permitted by applicable law, the Employee hereby waives any such claims for
compensation, benefits and equity rights against officers, directors,
stockholders, affiliates, employees, agents or other representatives in their
personal or separate capacities.

     7.     Confidentiality, Ownership, and Covenants of Non-Competition and
Non-Solicitation.

                             (a)  Confidentiality. The Employee recognizes that
the Company’s business interests require the fullest practical protection and
confidential treatment of all information not generally known within the
relevant trade group or by the public, including all documents, writings,
memoranda, business plans, illustrations, designs, plans, processes, programs,
inventions, computer software, reports, sources of supply, customer lists,
supplier lists, trade secrets and all other valuable or unique information and
techniques acquired, developed or used by the Company relating to its
businesses, operations, employees and customers (hereinafter collectively termed
“Protected Information”). The Employee expressly acknowledges and agrees that
Protected Information constitutes trade secrets and confidential and proprietary
business information of the Company. No Protected Information shall include
information which is or becomes part of the public domain through no breach of
this Agreement by the Employee. The Employee agrees that Protected Information
is essential to the success of the Company’s business, and it is the policy of
the Company to maintain as secret and confidential Protected Information which
gives the Company a competitive advantage over those who do not know the
Protected Information and is expressly and implicitly protected by the Company
from unauthorized disclosure. Accordingly, the Employee agrees to keep secret
Protected Information and to treat confidentially and not to knowingly permit
any other entity to, directly or indirectly, appropriate, divulge, disclose or
otherwise disseminate to any other entity nor use in any manner for the
Employee, and not to intentionally use or aid others in using any such Protected
Information in competition with the Company or its Affiliates except to the
extent that disclosure is required by law; provided, however, that the Employee
shall provide the Company with notice as far in advance of any required
disclosure as is practicable in order for the Company to obtain an order for the
assurance that any information required to be disclosed will be treated as
Protected Information and the Employee shall use all reasonable efforts to
cooperate with the Company in connection therewith and in furtherance thereof.
The obligation

-9-



--------------------------------------------------------------------------------



 



of non-disclosure of information shall continue to exists for so long as such
information remains Protected Information. For purposes of this Agreement, trade
secrets are subject to the protection of the Illinois Trade Secret Act. The
provisions of this Paragraph 7(a) are not intended to supersede or limit the
effect of any prior confidentiality or proprietary rights agreements previously
executed by the Employee including the Confidential Information, Proprietary
Rights and Non-Competition Agreement between the Company and the Employee, a
copy of which is attached hereto as Exhibit B. However, if there is any conflict
between the terms and conditions of this Agreement and the Confidential
Information, Proprietary Rights and Non-Competition Agreement attached hereto as
Exhibit B, then the terms and conditions of this Agreement, as interpreted by
the Board, shall govern.

                             (b)  Ownership. The Employee hereby assigns to the
Company all of the Employee’s right (including patent rights, copyrights, trade
secret rights, and all other rights throughout the world), title and interest in
and to Inventions, whether or not patentable or registrable under copyright or
similar statutes, made or conceived or reduced to practice or learned by the
Employee, either alone or jointly with others, during the course of the
performance of Services for the Company. The Employee shall also assign to, or
as directed by, the Company, all of the Employee’s right, title and interest in
and to any and all Inventions, the full title to which is required to be in the
United States government by a contract between the Company and the United States
government or any of its agencies. For the purpose of this Agreement, the term
“Inventions” collectively refers to any and all inventions, trade secrets,
improvements, ideas, processes, formulas, source and object codes, data,
programs, other works of authorship, know-how, improvements, discoveries,
developments, designs, and techniques regarding any of the foregoing. The
provisions of this Paragraph 7(b) are not intended to supersede or limit the
effect of any prior confidentiality or proprietary rights agreements previously
executed by the Employee including the Confidential Information, Proprietary
Rights and Non-Competition Agreement between the Company and the Employee, a
copy of which is attached hereto as Exhibit B. However, if there is any conflict
between the terms and conditions of this Agreement and the Confidential
Information, Proprietary Rights and Non-Competition Agreement attached hereto as
Exhibit B, then the terms and conditions of this Agreement, as interpreted by
the Board, shall govern.

                             (c)  Covenants of Non-Competition and
Non-Solicitation. The Employee acknowledges that the Employee’s Services
pursuant to this Agreement are unique and extraordinary, that the Company will
be dependent upon the Employee for the development and growth of its business
and related functions, and that the Employee will continue to develop personal
relationships with significant customers of the Company and to have control of
confidential information concerning, and lists of customers of, the Company. The
Employee further acknowledges that the business of the Company is international
in scope and cannot be

-10-



--------------------------------------------------------------------------------



 



confined to any particular geographic area of the United States. For the
foregoing reasons, the Employee covenants and agrees that at no time during the
Restriction Period (as defined below) shall the Employee either alone or as a
stockholder, partner, consultant, owner, agent, creditor, co-venturer of any
other entity or in any other capacity, directly or indirectly, engage in the
Business (as defined below); provided that nothing herein shall prohibit the
Employee from being an owner of not more than 5% of the outstanding stock of any
class of a corporation which is publicly traded, so long as the Employee does
not actively participate in the business of such corporation. For the purpose of
this Paragraph 7(c), the “Business” means the business of developing,
manufacturing and marketing high temperature superconductivity products designed
to enhance the quality, capacity, coverage and flexibility of wireless voice and
data, communication services and other wireless telecommunications services.

     For the reasons acknowledged by the Employee at the beginning of this
Paragraph 7(c), the Employee additionally acknowledges, covenants, and agrees
that at no time during the Term nor during the period commencing on the date of
termination of the Employee’s employment with the Company and ending the day
following the first anniversary of the date of termination of the Employee’s
employment with the Company for any reason, shall the Employee, directly or
indirectly, either alone or as a stockholder, partner, consultant, adviser,
owner, agent, creditor, co-venturer of any other entity, or in any other
capacity, (i) knowingly sell to or solicit sales of products produced in the
Business to any customer or account which was a customer or account of the
Company during the Employee’s employment with the Company, or (ii) (other than
through general, non targeted advertisements) intentionally solicit, hire,
knowingly attempt to solicit or hire, or knowingly participate in any attempt to
solicit or hire any person who was an employee of the Company or any of its
Affiliates during the Employee’s employment with the Company.

     For purposes of this Agreement, the Restriction Period means the Term and
the period commencing on the date of termination of the Employee’s employment
with the Company and ending the day following the first anniversary of the date
of termination of the Employee’s employment with the Company for any reason;
provided that the Company may elect to extend the Restriction Period for up to
one (1) year beyond the first anniversary of the date of termination of the
Employee’s employment with the Company if (A) the Company provides written
notice of its intent to so extend the Restriction Period at least six (6) months
prior to the date on which the Restriction Period would otherwise expire and
(B) the Company pays to the Employee the Base Salary, without offset for salary,
wages or similar payments from another employer during such extended period, at
the rate such Base Salary was being paid to the Employee at the time of
termination, for one (1) year beyond the period for which the Company would
otherwise be obligated to continue the Base Salary pursuant to this Agreement in
the absence of the extension of the Restriction Period.

-11-



--------------------------------------------------------------------------------



 



     (d)  Equitable Remedies. The Employee acknowledges, covenants and agrees
that, in the event the Employee shall violate any provisions of this Section 8,
the Company will have the right to enforce this Agreement by all remedies that
may be available at law or in equity.

     8.     Assignability; Binding Effect. This Agreement is a personal contract
calling for the provision of unique Services by the Employee, and the Employee’s
rights and obligations hereunder may not be sold, transferred, assigned or
pledged. In the event of any attempted assignment or transfer of rights
hereunder by the Employee contrary to the provisions hereof (other than as may
be required by law), the Company will have no further liability for payments
hereunder. The rights and obligations of the Company hereunder will be binding
upon and run in favor of the successors and assigns of the Company and, in
connection therewith, and notwithstanding any other provision of this Agreement
to the contrary, in the event that there is such a successor or assign, on and
after the date of such succession or assignment, “Company” shall thereupon
instead refer to such successor or assign, as the case may be. This Agreement
does not create, and shall not be interpreted or construed to create, any rights
enforceable by any person not a party to this Agreement, except as specifically
provided herein.

     9.     Entire Agreement. This Agreement represents the entire agreement
between the parties concerning the Employee’s employment with the Company and
supersedes all prior negotiations, discussions, understandings and agreements,
whether written or oral, between the Employee and the Company relating to the
subject matter of this Agreement.

     10.     Amendment or Modification, Waiver. No provision of this Agreement
may be amended or waived unless such amendment or waiver is agreed to in writing
signed by the Employee and by a duly authorized officer of the Company other
that the Employee. No waiver by any party to this Agreement of any breach by
another party of any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of a similar or dissimilar condition
or provision at the same time, any prior time or any subsequent time.

     11.     Notices. All notices, demands or other communications of any kind
to be given or delivered under this Agreement shall be in writing and shall be
deemed to have been properly given if (a) delivered by hand, (b) delivered by a
nationally recognized overnight courier service, (c) sent by registered or
certified United States Mail, return receipt requested and first class postage
prepaid, or (d) facsimile transmission followed by a confirmation copy delivered
by a nationally recognized overnight courier service. Such communications shall
be sent to the parties at their respective addresses as follows:

-12-



--------------------------------------------------------------------------------



 



      If to the Employee   Mr. Roger Boivin     7601 County Road 418    
Melissa, TX 75454   If to the Company:   Illinois Superconductor Corporation    
451 Kingston Court     Mount Prospect, IL 60056     Attention: Chief Executive
Officer   with a copy to:   Barry M. Abelson, Esquire     Pepper Hamilton LLP  
  3000 Two Logan Square     18th & Arch Streets     Philadelphia, PA 19103-2799
    FAX: 215-981-4750

Either party may change such address for delivery to the other party by delivery
of a notice in conformity with the provisions of this Section specifying such
change. Notice shall be deemed to have been properly given (i) on the date of
delivery, if delivery is by hand, (ii) three (3) days after the date of mailing
if sent by certified or registered mail, (iii) one (1) day after date of
delivery to the overnight courier if sent by overnight courier, or (iv) the next
business day after the date of transmission by facsimile.

     12. Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances shall be determined by any
court of competent jurisdiction to be invalid and unenforceable to any extent,
the remainder of this Agreement or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid and unenforceable shall not be affected, and each provision of this
Agreement shall be validated and shall be enforced to the fullest extent
permitted by law. If for any reason any provision of this Agreement containing
restrictions is held to cover an area or to be for a length of time that is
unreasonable or in any other way is construed to be too broad or to any extent
invalid, such provision shall not be determined to be entirely null, void and of
no effect; instead, it is the intention and desire of both the Company and the
Employee that, to the extent that the provision is or would be valid or
enforceable under applicable law, any court of competent jurisdiction shall
construe and interpret or reform this Agreement to provide for a restriction
having the maximum enforceable area, time period and such other constraints or
conditions (although not greater than those currently contained in this
Agreement) as shall be valid and enforceable under the applicable law.

-13-



--------------------------------------------------------------------------------



 



     13.     Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

     14.     Headings. All descriptive headings of sections and paragraphs in
this Agreement are intended solely for convenience of reference, and no
provision of this Agreement is to be construed by reference to the heading of
any section or paragraph.

     15.     Withholding Taxes. All salary, benefits, reimbursements and any
other payments to the Employee under this Agreement shall be subject to all
applicable payroll and withholding taxes and deductions required by any law,
rule or regulation of any federal, state or local authority.

     16.     Applicable Law/ Jurisdiction. The laws of the State of Illinois
shall govern the interpretation, validity and performance of the terms of this
Agreement, without reference to rules relating to conflicts of law. The parties
select and irrevocably submit to the exclusive jurisdiction of a court of
competent jurisdiction located in the State of Illinois for any action to
enforce, construe or interpret this Agreement. The Employee and the Company each
hereby waives any objection to venue in such state on the basis of forum
non-conveniens.

     IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the date first above written.

ILLINOIS SUPERCONDUCTOR CORPORATION

          By:   /s/ George Calhoun


--------------------------------------------------------------------------------

GEORGE CALHOUN
Chief Executive Officer   /s/ Roger Boivin


--------------------------------------------------------------------------------

ROGER BOIVIN

-14-